Case: 7:19-cv-00073-GFVT Doc #: 10 Filed: 04/24/20 Page: 1 of 5 - Page ID#: 354




                            UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF KENTUCKY
                                 SOUTHERN DIVISION
                                      PIKEVILLE


 LISA ALLEN and ANTHONY ALLEN,                 )
                                               )
       Plaintiffs,                             )             Civil No: 7:19-cv-00073-GFVT
                                               )
 V.                                            )             MEMORANDUM OPINION
                                               )                     &
 EQUITRANS, LIMITED, et al.,                   )                   ORDER
                                               )
        Defendants.                            )
                                               )
                                               )

                                      ***   ***        ***   ***

       This matter is before the Court upon Plaintiffs’ Motion to Remand. [R. 8.] Plaintiffs

Lisa Allen and Anthony Allen originally filed this suit in Floyd Circuit Court against several

defendants including Equitrans, Limited and Spectra Energy Operating Company, LLC. [R. 1.]

Plaintiffs seek remand on the grounds that Spectra has not shown there is complete diversity

between the parties. [R. 8.] Plaintiffs also seek an award of costs related to removal. Id. For

the following reasons, Plaintiffs’ Motion to Remand is GRANTED, but their request for an

award of costs is DENIED.

                                                   I

       This is the second time these litigants have come before the Court following removal

from Floyd Circuit Court, and likewise Plaintiffs’ second request for remand. See Allen, et al. v.

Equitrans, Limited, et al., Civil No. 7:18-83-GFVT. Plaintiffs initially disputed removal on the

grounds that the amount in controversy had not been met. [18-83, R. 9.] The Court agreed, and

remanded the case because there was not “sufficient evidence available in the record to
Case: 7:19-cv-00073-GFVT Doc #: 10 Filed: 04/24/20 Page: 2 of 5 - Page ID#: 355




determine, by a preponderance of the evidence, that the amount in controversy exceeds

$75,000.” [18-83, R. 28.] At the time, the parties did not dispute there was complete diversity

between them.

       Since remand in the other case, Defendants have conducted discovery in state court and

now believe they can show, by a preponderance of the evidence, that Plaintiffs seek damages in

excess of $75,000. This time, Plaintiffs seek remand for lack of complete diversity. [R. 8.]

They argue defendant Big Sandy Pine is a limited liability company which has the citizenship of

each of its partners or members. Plaintiffs contend “Spectra has ignored its burden and has not

provided documentation showing the identity of all of its members,” and therefore “cannot meet

its burden to show complete diversity[.]” [R. 8 at 2.] Plaintiffs also seek an award of costs and

fees “to deter similarly-deficient removals in the future and to compensate the Plaintiffs and their

attorneys for the unjustified inconvenience, needless delay and wasted time and effort to which

they have been put by the removing Defendant’s deficient removal of this case[.]” Id. at 5.

       Spectra states it has obtained a declaration showing Spectra, Spectra Energy Partners, LP,

and Big Sandy Pipeline, LLC are “(1) citizens of Delaware and Texas and (2) not citizens of

Kentucky.” [R. 9 at 2.] However, Spectra was unable to obtain a similar declaration from

Equitrans, and therefore “concedes that it cannot establish that diversity exists between Equitrans

and Plaintiffs and that this matter may be remanded to state court.” Id. Despite conceding to

remand, Spectra disputes that an award of fees and costs is appropriate. Spectra argues it had an

objectively reasonable basis for removing the case, because “[i]t has previously removed the case

with no objection to the parties’ citizenship,” and Equitrans, the only defendant whose

citizenship is undetermined, consented to removal. Id. at 3.




                                                 2
Case: 7:19-cv-00073-GFVT Doc #: 10 Filed: 04/24/20 Page: 3 of 5 - Page ID#: 356




                                                  II

       A defendant may remove a civil action brought in state court to federal court only if the

action is one over which the federal court could have exercised original jurisdiction. See 28

U.S.C. §§ 1441, 1446. This Court has original “diversity” jurisdiction over all civil actions when

“the matter in controversy exceeds the sum or value of $75,000, exclusive of interest and costs,

and the dispute is between” those who are “citizens of different states.” 28 U.S.C. § 1332(a)(1).

In making this assessment, the Court considers whether federal jurisdiction existed at the time of

removal. See Everett v. Verizon Wireless, Inc., 460 F.3d 818, 822 (6th Cir. 2006). Because

federal courts are courts of limited jurisdiction, “the removal statute should be strictly

construed,” and any doubts should be resolved in favor of remanding the case to state court.

Eastman v. Marine Mech. Corp., 438 F.3d 544, 549 (6th Cir. 2006); see also Cole, 728 F. Supp.

at 1307 (citations omitted).

       In some instances, “[a]n order remanding the case may require payment of just costs and

any actual expenses, including attorney fees, incurred as a result of the removal.” 28 U.S.C. §

1447(c). The Supreme Court has held that the purpose of an award of fees and costs under §

1447(c) is to “recognize the desire to deter removals sought for the purpose of prolonging

litigation and imposing costs on the opposing party, while not undermining Congress’ basic

decision to afford defendants a right to remove as a general matter[.]” Martin v. Franklin Capial

Corp., 546 U.S. 132, 140 (2005). Therefore, the general rule is fee awards are only appropriate

where the removing party lacks an objectively reasonable basis for removal. See Powers v.

Cottrel, Inc., 728 F.3d 509, 515 (6th Cir. 2013) (citing Martin, 546 U.S. at 140). But, because

“district courts retain considerable discretion in awarding attorney fees,” a district court may

consider whether unusual circumstances exist to warrant a departure from this rule. Id.



                                                  3
Case: 7:19-cv-00073-GFVT Doc #: 10 Filed: 04/24/20 Page: 4 of 5 - Page ID#: 357




       Spectra concedes that remand is appropriate here, because they cannot establish with

certainty the citizenship of co-defendant Equitrans, Limited. [R. 9.] And, as has already been

stated, doubts should be resolved in favor of remanding the case to state court. Eastman v.

Marine Mech. Corp., 438 F.3d 544, 549 (6th Cir. 2006); see also Cole, 728 F. Supp. at 1307

(citations omitted). However, the Court will not award costs to Plaintiffs. Although Spectra

admits it has been unable to obtain a declaration of citizenship from Equitrans, Spectra conferred

with Equitrans prior to removal and Equitrans consented. [R. 1 at 6; R. 9 at 1.] Furthermore

Spectra was unaware there was a dispute about diversity of citizenship. In the earlier federal

case, Plaintiffs only argument for remand related to the amount in controversy requirement not

being met. [18-83, R. 9.] Spectra reasonably believed that diversity was not disputed, and

therefore it cannot be said Spectra lacked “an objectively reasonable basis for removal.” Powers,

728 F.3d at 515. Therefore, Plaintiffs’ Motion to Remand is GRANTED, but Plaintiffs request

for attorneys’ fees and costs is DENIED.

                                                III

       Spectra cannot establish that there is complete diversity between the parties and so this

case must be remanded. However, especially in light of the previous removal and remand,

Spectra had an objectively reasonable basis for removal and Plaintiffs are not entitled to an

award of fees and costs.

       Accordingly, the Court being sufficiently advised, it is hereby ORDERED as follows:

       1.      Plaintiff’s Motion to Remand [R. 8] is GRANTED;

       2.      This action is REMANDED in its entirety to the Floyd Circuit Court from which

it was removed; and

       3.      This matter is STRICKEN from the Court’s active docket.



                                                 4
Case: 7:19-cv-00073-GFVT Doc #: 10 Filed: 04/24/20 Page: 5 of 5 - Page ID#: 358




     This the 24th day of April, 2020.




                                         5
